Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 mentions numerous embodiments of suitable crosslinking catalyst broken up into three different genera.  The second of these states that the catalyst component may comprise “at least one of Rh, Pt, Fe, Co, Ni, Ti, Y, Pd, Au, and Ru, alternately comprises Ru.  Applicants’ intent cannot be precisely ascertained here.  In the absence of the phrase “alternatively comprises Ru”, the Examiner might have surmised that this phrase was simply indicating that the catalyst may contain, or be based on, any one of the aforementioned metals including ruthenium.  However, the fact that the claim, after defining the members of the genus (ii) that includes ruthenium continues to say “alternatively comprises Ru” lends to two possible conclusions:
	(a) the second mention of Ru is merely redundant, or
	(b) Applicant intended that the catalyst is either a combination of one of a rhodium compound, a platinum compound, etc. with a ruthenium compound or, alternatively, a ruthenium compound alone.


Allowable Subject Matter
	The application of inhibitors in hydrosilylation-cured organopolysiloxane is quite familiar to one having ordinary skill in the formulation of these types of systems.  The prior art documents a plethora of possible inhibitors and the compounds in use are generally those that can either be deactivated in the presence of heat or light.  There are yet others that may be inactivated by chemically-converting them to another compound that doesn’t exhibit the same inhibiting characteristics.  See, for instance, U.S. Patent # 5,364,922 where the inhibitor is rendered inactive by the provision of molecular oxygen.  U.S. Patent Application Publication No. 2020/0346197 speaks of activating a hydrosilylation catalyst by decomplexing the inhibitor and then chemically-consuming it at [0044] and claim 10 but there are no details as to what reagents are employed in its chemical conversion.
	The prior art further documents similar concerns with conventional inhibitor species, i.e. that temperatures too high for some applications are required to deactivate the inhibitor.  See [0007] of U.S. Patent Application Publication No. 2014/0329099.  This disclosure also recites a method for chemical inactivation of a chosen inhibitor and this occurs at a temperature range sufficiently low that the curable composition may be applied to temperature-sensitive substrates.  However, unlike in the instant invention, the inhibitor is chemically-modified not in the presence of a catalyst but a strong acid having a pKa in a specified range in aqueous media.
	Among the most ubiquitous inhibitors in use are maleic- and fumaric acid esters and alkyn-ols according to an article from Coordination Chemical Reviews cited in Applicants’ IDS.  This class of materials is known to form alkylidene complexes with at least certain ruthenium compounds on the Stubbs.  The literature does not seem to document whether or not these cyclization products derived from alkynols, themselves, exhibit any inhibition properties in a hydrosilylation reaction.  In the absence of such information, any nexus to apply the teachings of these disclosures to the known problem of some popular inhibitors requiring excessively high temperatures to be deactivated is lacking.
	To summarize, the incorporation of inhibitors to hydrosilylation-cured organopolysiloxanes as a means of imparting storage stability is known as is the fact that the inhibitors are often deactivated by the introduction of heat, but more precisely temperatures that would be disagreeable for some uses of the organopolysiloxane composition.  Further, some of the inhibitors used most frequently, including the types of compounds mentioned in claims 2 and 3, are known to be converted to a chemically-distinct product in the presence of a catalyst.  However, the Examiner believes that any assertion that the various teachings outlined herein taken together render the invention defined by the instant claims would rely on impermissible hindsight, especially given that it is unknown if the products obtained from the compounds capable of serving as inhibitors would, themselves, also possess the ability to inhibit hydrosilylation reactions.
	One additional disclosure of interest cited in Applicants’ IDs is U.S. Patent # 6,307,082 which teaches a synergistic combination of catalysts for a hydrosilylation reaction including a co-catalyst that may be within the scope of claimed component (E).  Not all ruthenium-based compounds necessarily are Arguendo, even if it could be argued that it would be obvious to incorporate an inhibitor and demonstrated that the ruthenium compound(s) are inherently capable of deactivating the inhibitor, the reference is not directed to silicone rubber-forming compositions.

The references cited herein are among the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 1-3 and 5-10 are allowable.  Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





September 10, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765